PER CURIAM.
The State has confessed error with respect to the convictions for conspiracy to traffic in cocaine and unlawful possession of a firearm while engaged in a criminal offense. We therefore reverse and remand for resentencing.
With respect to the count for armed trafficking in cocaine, we agree that the prosecutor impermissibly bolstered the character of one of the State’s witnesses, see Whitted v. State, 362 So.2d 668, 673 (Fla.1978), and made an improper statement in closing argument. We conclude, however, that on this record the errors were harmless. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed in part, reversed in part, and remanded.